Citation Nr: 0708433	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  06-22 977	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for myelodsyplastic 
syndrome, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran served on active duty from September 1951 to June 
1955.  


FINDING OF FACT

The veteran died on November [redacted], 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2007, the RO notified the Board of the veteran's 
death on November [redacted], 2006.  As a matter of law, veterans' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  Therefore this appeal on the merits 
has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of the various issues dismissed in 
this appeal or as to any derivative claim brought by a 
survivor of the veteran.  38 C.F.R. § 20.1106. 




ORDER

The veteran's appeal is dismissed.




____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


